Citation Nr: 1343453	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-26 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether the severance of service connection for sclerotic and lytic lesion of the left tibia, claimed as left tibia condition to include cyst, was proper.  

2.  Entitlement to service connection for a right knee disability, to include as secondary to sclerotic and lytic lesion of the left tibia, claimed as left tibia condition to include cyst.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves from February 1982 to June 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional (RO).  

The Veteran requested a hearing before the Board to provide testimony in support of his claims, and a hearing via videoconference initially was scheduled in August 2013.  It was postponed and rescheduled for November 2013.  However, the Veteran failed to report for the scheduled hearing.  He has not provided any explanation or good cause for his absence or again requested to reschedule his hearing, so the Board deems his hearing request withdrawn.  See 38 C.F.R. § 20.702(d) (2012). 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to determine whether severance of service connection for sclerotic and lytic lesion of the left tibia, was proper, a determination must be made as to whether the Veteran's Reserve duty involved a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

According to his DD Form 214, it is noted that the Veteran was relieved from "ADT [,]" active duty training; however, under the narrative reason for separation, it is noted that he was released from "IAD,[]" or inactive duty training.  There are no service personnel records contained within the claims file and it is unclear as to whether the Veteran had a period of ACDUTRA or INACDUTRA with the United States Army Reserves.  Thus, further development is warranted in order to make this determination.  

The Board notes that the Veteran's claim for a right knee disability is inextricably intertwined with the issue of whether severance of service connection for sclerotic and lytic lesion of the left tibia was proper.  The Veteran has asserted that his right knee disability is caused by his sclerotic and lytic lesion of the left tibia, which was previously service connected.  As such, the right knee disability claim cannot be reviewed while the pending claim of whether severance of service connection for sclerotic and lytic lesion of the left tibia was proper remains unresolved.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's complete period of Reserve service with the United States Army Reserves and indicate whether it was active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) from February 1982 to June 1982.  Forward all available service personnel records associated with such duty for incorporation into the claims file.  The VA Records Management Center (RMC) in St. Louis, Missouri, the National Personnel Records Center (NPRC), the Army's Human Resources Command (HRC) in St. Louis, Missouri, and/or other appropriate service entity should be contacted for this purpose.  

2.  If the Veteran's service personnel records cannot be secured from any of the above records repositories, contact the Defense Finance and Accounting Service and request that through the use of payroll records they help identify the dates of the Veteran's service in ACDUTRA or INACDUTRA capacities.  

3.  After securing records associated with the Veteran's Army Reserve service, verify and document all periods of active duty for the Veteran, including periods of ACDUTRA or INACDUTRA.  

4.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


